BOARD OF DIRECTORS AGREEMENT

THIS AGREEMENT is made and entered into effective as of December 4, 2012 (the
“Effective Date”), by and between Rangeford Resources, Inc., a Nevada
corporation (the “Company”) with its principal place of business located at 5215
N. O’Connor Boulevard, Suite 1820, Irving, TX 75039, and Steven R. Henson, an
individual (“Director”) with his principal residence at 7002 Clearmeadow Circle,
Wichita, KS 67205.

1.

Term

This Agreement shall continue for a period of one (1) year from the Effective
Date and shall continue thereafter for as long as Director is elected as a
member of the Board of Directors by the shareholders of the Company.

2.

Position and Responsibilities

(a)

Position. The Board of Directors hereby appoints the Director to serve as Board
Members, to serve until the next annual meeting of the Company’s shareholders or
until his earlier resignation, removal or death. The Director shall perform such
duties and responsibilities as are customarily related to such position in
accordance with Company’s bylaws and applicable law, including, but not limited
to, those services described on Exhibit A attached hereto(the “Services”).
 Director hereby agrees to use his best efforts to provide the Services.
Director shall not allow any other person or entity to perform any of the
Services for or instead of Director. Director shall comply with the statutes,
rules, regulations and orders of any governmental or quasi-governmental
authority, which are applicable to the Company and the performance of the
Services, and Company’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.

(b)

Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the Company’s shareholders. The
ownership of more than a 5% interest in an entity, by itself, shall not
constitute a violation of this duty. Director represents that Director has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, and Director agrees to use his best efforts to
avoid or minimize any such conflict and agrees not to enter into any agreement
or obligation that could create such a conflict without the approval of a
majority of the Board of Directors. If, at any time, Director is required to
make any disclosure or take any action that may conflict with any of the
provisions of this Agreement, Director will promptly notify the Board of such
obligation, prior to making such disclosure or taking such action.





1









(c)

No Conflict. Director will not engage in any activity that creates an actual or
perceived conflict of interest with Company, regardless of whether such activity
is prohibited by Company’s conflict of interest guidelines or this Agreement,
and Director agrees to notify the Board of Directors before engaging in any
activity that could reasonably be assumed to create a potential conflict of
interest with Company. Notwithstanding the provisions of Section 2(b) hereof,
Director shall not engage in any activity that is in direct competition with the
Company or serve in any capacity (including, but not limited to, as an employee,
consultant, advisor or director) in any company or entity that competes directly
or indirectly with the Company, as reasonably determined by a majority of
Company’s disinterested board members, without the approval of the Board of
Directors.

3.

Compensation and Benefits

(a)

As compensation for his services hereunder, the Company shall pay Director an
annual fee at the rate of $24,000.00, which shall be paid in accordance with
Company's regularly established practices regarding the payment of such fees,
but in no event later than 12 months after the Effective Date of this Agreement
and each of its subsequent anniversaries, if any.  

(b)

Other forms of compensation for additional services may occur depending on the
nature of a specific engagement and only upon the mutual agreement of both
parties.

(c)

Director shall participate during each calendar year (or part thereof) during
which he is engaged as an officer from time to time in the Company Stock Option
/Award/Incentive Plan, as adopted and amended.

(d)

Director agrees and acknowledges that, because the Company is a “start-up”
company, the Director’s Fee will be paid only from funds received in future
raises or from positive cash-flow, if those funds are available.  If the funds
are not available, Director agrees to accept like payment of the annual fee in
options in the same form as Exhibit B, if after 12 months from the effective
date hereof the Company does not have cash available to compensate the Director.
    

(e)

Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of the Services in accordance with
Company’s expense reimbursement guidelines.

(f)

Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Articles of Incorporation, as amended, bylaws, as
amended and applicable law. Company will purchase Director’s and Officer’s
liability insurance when a policy is purchased by the Company and Director shall
be entitled to the protection of any insurance policies the Company maintains
for the benefit of its Directors and Officers against all costs, charges and
expenses in connection with any action, suit or proceeding





2







to which he may be made a party by reason of his affiliation with Company, its
subsidiaries, or affiliates.

(g)

Records. So long as the Director shall serve as a member of the Company’s Board
of Directors the Director shall have full and unfretted access to books and
records of Company.

4.

Termination

(a)

Right to Terminate. At any time, Director may be removed as Board Member as
provided in Company’s Articles of Incorporation, as amended, bylaws, as amended,
and applicable law. Director may resign as Board Member or Director as provided
in Company’s Articles of Incorporation, as amended, bylaws, as amended, and
applicable law. Notwithstanding anything to the contrary contained in or arising
from this Agreement or any statements, policies, or practices of Company,
neither Director nor Company shall be required to provide any advance notice or
any reason or cause for termination of Director’s status as Board Member, except
as provided in Company’s Articles of Incorporation, as amended, Company’s
bylaws, as amended, and applicable law.

(b)

Effect of Termination as Director. Upon a termination of Director’s status as a
Director, this Agreement will terminate; Company shall pay to Director all
compensation and expenses to which Director is entitled up through the date of
termination; and Director shall be entitled to his rights under any other
applicable law. Thereafter, all of Company’s obligations under this Agreement
shall cease.

5.

Termination Obligations

(a)

Director agrees that all property, including, without limitation, all equipment,
tangible proprietary information, documents, records, notes, contracts, and
computer-generated materials provided to or prepared by Director incident to the
Services and his membership on the Company’s Board of Directors or any committee
therefore the sole and exclusive property of the Company and shall be promptly
returned to the Company at such time as the Director is no longer a member of
the Company’s Board of Directors.

(b)

Upon termination of this Agreement, Director shall be deemed to have resigned
from all offices then held with Company by virtue of his position as Board
Member. Director agrees that following any termination of this Agreement, he
shall cooperate with Company in the winding up or transferring to other
directors of any pending work and shall also cooperate with Company (to the
extent allowed by law, and at Company’s expense) in the defense of any action
brought by any third party against Company that relates to the Services.

6.

Nondisclosure Obligations





3







Director shall maintain in confidence and shall not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietary Information (as defined below), confidential information, or trade
secrets belonging to Company, whether or not it is in written or permanent form,
except to the extent necessary to perform the Services, as required by a lawful
government order or subpoena, or as authorized in writing by Company. These
nondisclosure obligations also apply to Proprietary Information belonging to
customers and suppliers of Company, and other third parties, learned by Director
as a result of performing the Services. “Proprietary Information” means all
information pertaining in any manner to the business of Company, unless (i) the
information is or becomes publicly known through lawful means; (ii) the
information was part of Director’s general knowledge prior to his relationship
with Company; or (iii) the information is disclosed to Director without
restriction by a third party who rightfully possesses the information and did
not learn of it from Company.

7.

Dispute Resolution

(a)

Jurisdiction and Venue. The parties agree that any suit, action, or proceeding
between Director 4 and Company (and its affiliates, shareholders, directors,
officers, employees, members, agents, successors, attorneys, and assigns)
relating to this Agreement shall be brought in either the United States District
Court for the State of Texas or in a Texas state court and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

(b)

Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys’ fees in such proceeding. This amount shall be
determined by the court in such proceeding or in a separate action brought for
that purpose. In addition to any amount received as attorneys’ fees, the
prevailing party also shall be entitled to receive from the party held to be
liable, an amount equal to the attorneys’ fees and costs incurred in enforcing
any judgment against such party. This Section is severable from the other
provisions of this Agreement and survives any judgment and is not deemed merged
into any judgment.

8.

Entire Agreement

This Agreement constitutes the entire understanding between the parties hereto
superseding all prior and contemporaneous agreements or understandings among the
parties hereto concerning the Agreement.





4









9.

Amendments; Waivers

This Agreement may be amended, modified, superseded or canceled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties or, in the case of
a waiver, by the party to be charged.  Any amendment or waiver by the Company
must be approved by the Company’s Board of Directors and executed on behalf of
the Company by its Chief Executive Officer.  If the Director shall also serve as
Chief Executive Officer, such amendment or waiver must be executed on behalf of
the Company by an officer designed by the Company’s Board of Directors.

10.

Assignment

This Agreement shall not be assignable by either party.

11.

Severability

If any provision of this Agreement shall be held by a court to be invalid,
unenforceable, or void, such provision shall be enforced to fullest extent
permitted by law, and the remainder of this Agreement shall remain in full force
and effect. In the event that the time period or scope of any provision is
declared by a court of competent jurisdiction to exceed the maximum time period
or scope that such court deems enforceable, then such court shall reduce the
time period or scope to the maximum time period or scope permitted by law.

12.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

13.

Interpretation

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.

14.

Binding Agreement

Each party represents and warrants to the other that the person(s) signing this
Agreement below has authority to bind the party to this Agreement and that this
Agreement will legally bind both Company and Director. To the extent that the
practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director’s duties or compensation as
Board Member will not affect the validity or scope of the remainder of this
Agreement.

15.

Director Acknowledgment





5







Director acknowledges Director has had the opportunity to consult legal counsel
concerning this Agreement, that Director has read and understands the Agreement,
that Director is fully aware of its legal effect, and that Director has entered
into it freely based on his own judgment and not on any representations or
promises other than those contained in this Agreement.

16.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

17.

Date of Agreement

The parties have duly executed this Agreement as of the date first written
above.




RANGEFORD RESOURCES, INC.

 

STEVEN R. HENSON

a Nevada Corporation

 

Individual

 

 

 

/s/ Gregory Hadley

 

/s/ Steven R. Henson

Name:

Gregory Hadley

 

Name:

Steven R. Henson

Title:

Director

 

Title:

Director








6







EXHIBIT A




DESCRIPTION OF SERVICES







Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Nevada or applicable law, the Articles of
Incorporation, as amended, and Bylaws, as amended, of Company. These
responsibilities shall include, but shall not be limited to, the following:




1.

Attendance. Use best efforts to attend scheduled meetings of Company’s Board of
Directors;




2.

Act as a Fiduciary. Represent the shareholders and the interests of Company as a
fiduciary; and




3.

Participation. Participate as a full voting member of Company’s Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.





7







EXHIBIT B




STOCK OPTIONS AND VESTING




Options. Subject to the Vesting Requirements of this Agreement, the Company’s
2012 Stock Incentive Plan and this Exhibit, and if after 12 months from the
effective date hereof the Company does not have cash available to compensate the
Director, Company will grant Director Options to purchase an amount of shares of
the Company’s common stock equal to the cash amount owed to Director, with
exercise price equal to the closing price of the Company’s common stock on the
last business day per month for the 12-month period considered herein, in a form
as described below.




1.

The Options will be vested in Director at a rate of 25% per quarter, starting on
the first anniversary date and exercisable from the first anniversary of the
grant date (the Effective Date of the Board of Directors Agreement).




2.

Options will have a term of 3 years.




3.

Company agrees to register the Company’s shares subject to the Options on Form
S-8 or such other registration form as may be available, and the company shall
provide a cashless exercise procedure.




4.

Director agrees to execute a lock-up agreement if any financing for the Company
so requires and the terms of such financing are acceptable to the Director, and
upon the same terms as other affiliates.











8





